DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8, 21-32 are allowable. The restriction requirement , as set forth in the Office action mailed on 09/30/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 21-32 is withdrawn.  Claims 21-32, directed to non elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8,21-32 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: forming a dummy gate stack on a semiconductor region;

forming a first gate spacer on a sidewall of the dummy gate stack electrode; forming a contact etch stop layer, wherein the first gate spacer and the contact etch stop layer contact each other to form an interface; removing an upper portion of the first gate spacer to form a recess between the dummy gate stack and the contact etch stop layer, wherein the recess extends downwardly from a top edge of the contact etch stop layer toward the semiconductor region, and wherein a lower portion of the first gate spacer remains; filling the recess with a second gate spacer; removing the dummy gate stack to form a trench; and forming a replacement gate stack in the trench.


The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: and forming a gate spacer between, and contacting both of, the gate stack and the vertical portion of the contact etch stop layer, wherein the forming the gate spacer comprises: forming a first portion using a first dielectric material; and forming a second portion overlapping the first portion, wherein the second portion is formed using a second dielectric material different from the first dielectric material, and wherein at a time the second portion is being formed, the second dielectric material comprises: a first sidewall contacting the gate stack to form a first vertical interface; and a second sidewall contacting the contact etch stop layer to form a second vertical interface, and wherein the first sidewall and the second sidewall are opposite sidewalls of the second portion.

The following is the reason for allowance of claim 30, pertinent arts do not alone or in combination disclose: forming a dielectric hard mask over the gate stack; forming a source/drain region on a side of the gate stack; and forming a first gate spacer comprising: a first sidewall physically contacting a second sidewall of the gate stack; and a third sidewall physically contacting a fourth sidewall of the source/drain region; forming a second gate spacer over the first gate spacer, wherein the first gate spacer and the second gate spacer comprise different dielectric materials, and wherein the second gate spacer comprises: a fifth sidewall contacting the dielectric hard mask; and a sixth sidewall flush with the fourth sidewall of the source/drain region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zang et al (US Patent No. 10879180), Liou et al (US Pub No. 20180331219), Bao et al (US Pub No. 20200035808), Chen et al (US Pub No. 20200075420).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895